DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed March 17, 2022 has been received and considered for examination.  Claims 1-11 and 13-16 are presently pending.  

Response to Arguments
3.	The previous rejections of claims 1-16 under 35 U.S.C. 112(b) have been overcome by the amendment filed March 17, 2022.  However, the amendments necessitate a new grounds of rejection of claims 1-8 under 35 U.S.C. 112(a).  See rejection below.  
Regarding the prior art rejections, the Applicant’s arguments regarding the 102 rejections have been considered and are persuasive in view of the claim amendments.  However, a new grounds of rejection for claims 9-11 and 13-16 appears below and is necessitated by the amendment filed March 17, 2022.   
Further, regarding the prior art of Yagyu, the Applicant argues that Yagyu does not teach an assembly.  The Examiner disagrees.  The ultraviolet sterilizer (10) of figure 1 is considered an assembly as the components are all connected as a single unit. 
Regarding the limitations of claim 14, the Applicant argues that the smart chip of Kuennen is attached to the fixture and is not changed with a bulb change.  This argument is not persuasive as the claims do not require the smart chip to be changed with a bulb change.  Furthermore, Kuennen discloses that the smart chip (250) is part of lamp assembly (24) containing UV lamp (82) (see para [0104]-[0105]).   Therefore, the smart chip is connected with the lamp assembly cartridge (24) (see fig. 19).   Therefore, the teachings of Kuennen when combined with the combination of Yagyu and Kasaki et al. render claim 14 obvious.  
Therefore, claims 9-11 and 13-16 remain rejected over prior art as indicated below.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the new limitation “said high pass filter having a cutoff wavelength of 234nm when UV-C radiation strikes said high pass filter with an incidence angle of zero degrees” is considered to be new matter as the specification does not provide adequate written description for this claimed feature.  There is no disclosure of a cutoff wavelength of 234nm when the UVC radiation strikes the filter with an incidence angle of zero degrees.  
Claims 2-8 are rejected for at least the same reasons as applied above to claim 1 due to claim dependency.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 9-10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yagyu et al. (US 2020/0234941 A1) (hereafter “Yagyu”) in view of Kasagi et al. (JP 2012109389 A – English machine translation).
Regarding claim 9, Yagyu discloses an excimer fixture (ultraviolet sterilizer 10), comprising: a krypton/chloride excimer bulb (most preferably a krypton/chloride excimer lamp 20 — see para [0049]-[0050], [0054]-[0055]) and a high-pass filter (bandpass filter 18 — see para [0069]-[0073], [0009]- [0013]; figure 11) that said excimer bulb assembly does not emit substantial UV C radiation in wavelengths longer than deadly 240nm through UV C wavelengths, or in the range of 240nm-280nm (see figure 11; para [0013] — Yagyu discloses filtering out wavelengths in the range of 230nm to 300nm), wherein the bulb (20) and filter (18) form a single unit (sterilizer 10) (see figures).
However, Yagyu does not appear to disclose a finned heat sink but does recognize that the useful life of the excimer lamp is reduced by excessive heating.
Kasagi et al. discloses an excimer light irradiation apparatus for cleaning substrates comprising a housing (2) having excimer lamps (3) and heat sink fins (10) for cooling the excimer bulbs (3) (see paragraph [0013]-[0014] of the English translation).   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fixture of Yagyu and include a finned heat sink as taught by Kasagi et al. in order to cool the excimer lamp, thereby increasing the useful life of the lamp.  
Regarding claim 10, Yagyu discloses an integral captured reflector (reflective member 28 deposited in the excimer lamp 20 - see para [0051]).
Regarding claims 13 and 15, Yagyu discloses that the krypton/chloride excimer lamp (20) includes first and second electrodes (electrodes 25, 26) each connected to a power source via a lead (electrical connectors) — see para [0052]-[0053]). The excimer lamp (20), electrodes (25, 26) and electrical connectors (leads – not shown) together form a cartridge (ultraviolet light source unit 11) that is supported in a housing (lamp storage chamber 12) along with the high pass filter (18) (see figure 1; para [0048]).
Regarding claim 16, the cartridge (ultraviolet light source unit 11) is adapted to swivel in the housing (12) as the cartridge (11) is disposed in the housing (12) by engagement parts (34A, 34B) which are engaged with holes (14H) of the housing (12) to support and store the ultraviolet light source (11) in the housing (12) (see figure 1; para [0062]). The cartridge (ultraviolet light source unit 11) can swivel by rotating the entire housing (12) or by removing the cartridge (ultraviolet light source unit 11), rotating it along the axis in then reattaching it.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yagyu in view of Kasagi et al. as applied to claim 10 above, and further in view of Hayakawa et al. (US 2019/0176385 A1) (hereafter “Hayakawa”).
Yagyu in view of Kasagi et al. is set forth above with regards to claim 10 but do not appear to disclose that the reflector is plated on the bulb (Yagyu discloses that the reflector 28 is provided as a vapor deposited film on the bulb - see para [0051]).  However, Hayakawa discloses that reflective surfaces in UV sterilization devices can be formed multiple ways including physical vapor deposition and by plating (see para [0103]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Yagyu and form the reflective surface on the bulb of Yagyu using any of the alternative equivalent techniques such as a plating as taught by Hayakawa.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yagyu in view of Kasagi et al. as applied to claim 13 above, and further in view of Kuennen et al. (US 2002/0011434 A1) (hereafter “Kuennen”).
The combination of Yagyu and Kasagi et al.  is set forth above with regards to claim 13 but does not appear to disclose a smart chip as claimed.
Kuennen discloses a water treatment system that utilizes UV light to treat the water. The system further comprises smart chips on the lamp assembly to provide information such as lamp life and usage to the base assembly (see para [0016], [0024], [0086], [0104]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the cartridge (ultraviolet light source unit 11) of Yagyu and include a smart chip in the lamp as taught by Kuennen to communicate with the fixture and provide the user with information such as lamp life and usage.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799